330 So. 2d 750 (1976)
Willie Jasper DARDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 75-895.
District Court of Appeal of Florida, Second District.
April 30, 1976.
Jack O. Johnson, Public Defender, and Robert H. Grizzard, II, Asst. Public Defender, Bartow, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We previously affirmed the appellant's convictions but vacated the general 20-year sentence for robbery and assault with intent to commit first degree murder with firearms, and vacated the judgment and sentence for using a firearm while committing a felony. We remanded for resentencing with directions to the trial court to apportion the appellant's negotiated 20-year sentence between the robbery and the assault convictions. Darden v. State, Fla. App.2d 1975, 306 So. 2d 581.
The trial judge apparently misconstrued our previous opinion since upon remand he sentenced the appellant Darden to 20 years for robbery and 15 years for assault with intent to commit first degree murder with firearms, with the sentences to run concurrently.
We now vacate the sentences and again remand to the trial court with directions that the negotiated 20-year sentence be apportioned between the robbery and the assault counts. It was improper to sentence the appellant for 20 years on one count and then impose any further sentence, albeit concurrent, on the other count. The sum total of all sentences to be imposed must not exceed 20 years.
HOBSON, A.C.J., and GRIMES and SCHEB, JJ., concur.